Citation Nr: 1809379	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a kidney condition.

2. Entitlement to a rating in excess of 10 percent for contact dermatitis and residuals, to include scars.

3. Entitlement to service connection for residuals of rectal injury to include removal of part of the colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2017; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand to further develop the record is needed.

Entitlement to Service Connection for a Kidney Condition

The Veteran contends that he has a kidney condition secondary to his service-connected diabetes mellitus.  At his October 2017 Board hearing he testified that he was scheduled for a medical appointment at the VA later in the month to follow-up on tests related to his kidney.  Medical records note findings of right renal cysts on imaging and hospitalization in 2015 and 2017 for acute renal insufficiency.  The Veteran's VA treatment records were most recently associated with the Veteran's claims file in April 2017.  

On remand, the Veteran's VA treatment records since April 2017 should be obtained and reviewed.  The AOJ should then consider whether a VA examination is necessary to obtain an opinion as to whether the Veteran has a kidney condition secondary to his service-connected diabetes mellitus.

Entitlement to an Increased Skin Disability Rating

At his October 2017 Board hearing the Veteran testified that his service-connected skin condition has worsened since his last VA examination in March 2014.  Specifically, the Veteran testified that in the past two to three years he has begun to have white spots appear on his skin, that his skin has gotten very sensitive to the touch, and that he has additional scarring due to scratching his dermatitis.

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected skin condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board also notes that at his Board hearing the Veteran testified that his skin condition flares up approximately once a month for between a couple hours and a couple days.  He did not indicate any precipitating factors to a flare-up.  If it is not possible to schedule a VA examination during a flare-up of the condition, the examiner should discuss the Veteran's contentions as to the nature and severity of his condition during a flare-up.

Entitlement to Service Connection for Residuals of a Rectal Injury

The Veteran has argued that he continues to have residuals from a rectal injury in service.  He has stated that in service he was injured when a stick punctured his anus, in approximately 1972 he had anal fissure surgery, and he has since had hemorrnoids, bleeding, colon polyps, and removal of part of his colon, all resulting from the in-service injury.

A December 2017 colonoscopy showed non-thrombosed external hemorrhoids, low rectal tone, diverticulosis, and colon polyps.

In March 2014 the Veteran underwent a VA examination at which the examiner opined that the Veteran's anal puncture wound in service caused an anal fissure and resultant surgery.  Although she noted the Veteran has hemorrhoids with intermittent bleeding, she did not opine as to whether there is any relationship between the Veteran's current hemorrhoids and his in-service anal puncture wound.

The Veteran also underwent an earlier VA examination in April 2010 at which the examiner stated that there is no documented or physical evidence available that the Veteran has had a colon resection, although the evidence does reflect that he has had polyps removed as part of a colonoscopy with polpectomy.  The examiner stated that polyps are the result of abnormal growth, not trauma, concluding that the Veteran's in-service anal puncture wound did not cause his current colonic polyps.   Although the examiner noted the Veteran's current hemorrhoids, no opinion was offered as to whether there is any relationship between his hemorrhoids and his in-service anal puncture wound.

The Board notes that the fact that an injury occurred in service is not enough for a grant of compensation benefits.  There must also be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Board finds that an adequate medical opinion has not been obtained as to whether the Veteran has any current residuals of his in service anal puncture wound.  The examiner must specifically address the Veteran's contention that he has current bleeding and hemorrhoids due to the in-service injury.



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from April 2017 to present.  

After reviewing the records, the AOJ should specifically consider whether a VA examination is necessary to obtain an opinion as to whether the Veteran has a kidney condition secondary to his service-connected diabetes mellitus.

2. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his service-connected skin condition, to include an assessment of all scarring due to the service-connected skin condition.  If it is not possible to schedule a VA examination during a flare-up of the Veteran's service-connected skin condition, the examiner should discuss the Veteran's contentions as to the nature and severity of his condition during a flare-up.

3. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether the Veteran currently has, or has had during the period on appeal, any residuals of his in-service anal puncture wound.  The examiner should specifically opine whether the Veteran's hemorrhoids are related to his in-service anal puncture wound.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




